Exhibit 23.1 Consent of Independent Certified Public Accountants The Board of Directors WCA Waste Corporation: We consent to the incorporation by reference in the registration statements (Nos. 333-131875, 333-139809 and 333-170076) on Forms S-8 of WCA Waste Corporation of our report dated August 31, 2011, with respect to our audits of the combined balance sheets of the Central Florida Market of Waste Recyclers Holdings, LLC and Subsidiariesas of December 31, 2010 and 2009, and the related combined statements of operations, changes in equity (deficit), and cash flows for the years ended December 31, 2010 and 2009, which reports appear in this Form 8-K/A of WCA Waste Corporation. /s/Carr, Riggs & Ingram, LLC Certified Public Accountants Panama City Beach, Florida October 21 2011
